DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, paragraph [0062] of the originally filed specification envisions: “The viewer’s user interface may then give the user the option to selectively show or hide the overlay or overlays…”. Wherein the client device parses the SEI message and uses that information to provide the viewer with the option to select “one or more of the overlays provided”; paragraphs [0037] [0038] of the originally filed specification. 
	
While an interface option to allow the user to display or hide the overlay is disclosed, the originally filed disclosure fails to provide support for “the information message” comprising “information relinquishing control of the display of the overlay by a broadcaster of the video and the overlay an enabling a user interface to receive a user instruction to either display the overlay or hide the overlay”, as currently amended in claims 1, 12 and 22. There is nothing that points to the broadcasted “information message” including any type of information that allows the client device to know that the broadcaster has relinquished control to allow the user to hide or show overlays, as captured by claims 1, 12 and 22. In fact, the disclosure as originally filed merely discloses giving the user the option to hide or show the overlays, and remains silent as to where that option is coming from.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/087,981 in view of in view of Carroll et al. (U.S. PG Pub No. 20120075531). Claims 1-20 of copending Application No. 15/087,981 already cover the subject matter of claims 1, 12 and 22 of the instant application, except for wherein the video, the overlay, and the information message are synchronized prior to the broadcasting
Nevertheless, in a similar field of endeavor Carroll discloses that the video, the overlay, and the information message are synchronized prior to the broadcasting (Paragraphs [0045]-[0047] figure 4; multiplexing and presenting the substreams according to certain timing information, e.g. time A, B, C, etc., resulting on the presentation composition of content being presented at the intended time of the video content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-20 of copending Application No. 15/087,981  by specifically providing the elements mentioned above, as taught by Carroll, for the predictable result of synchronizing the presentation over supplemental content overlays are the right times during the presentation of the video content.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 12-14, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (U.S. PG Pub No. 20120075531) in view of Landow et al. (Pub No US 2011/0320627). Hereinafter referenced as Carrol and Landow, respectively.

	Regarding claim 1, Carroll discloses a method, comprising: 
receiving video of an event that is to be included in a multi-stream broadcast of a television program (Paragraphs [0031] [0032] [0042] figure 3; server 102 receives television content for broadcast to users); 
generating an overlay for the video that is to be included in the multi-stream broadcast of the television program (Paragraphs [0031] [0037] figure 3; plural OSD streams, e.g. overlays, are multiplex in the broadcast);
generating an information message corresponding to the video and the overlay (Paragraphs [0031]-[0037] figure 3; composing instructions related to the broadcast content and the multiplexed OSD streams); 
generating, the multi-stream broadcast of the television program, including a primary stream, one or more auxiliary streams, and the information message, wherein the primary stream includes the video and a first auxiliary stream of the one or more auxiliary streams includes the overlay (Paragraphs [0042] [0043] figures 3 and 4; video, ODS, e.g. overlays, and the composing instructions are multiplexed and encoded); 
broadcasting the multi-stream broadcast of the television program over the single transmission channel (Paragraphs [0031] [0043]; broadcasting the multiplexed content), 
wherein the video, the overlay, and the information message are synchronized prior to the broadcasting (Paragraphs [0045]-[0047] figure 4; multiplexing and presenting the substreams according to certain timing information, e.g. time A, B, C, etc., resulting on the presentation composition of content being presented at the intended time of the video content).
However, it is noted that Carroll is silent to explicitly disclose that the information message comprises information relinquishing control of the display of the overlay by a broadcaster of the video and the overlay and enabling a user interface to receive a user instruction to either display the overlay or hide the overlay.
Nevertheless, in a similar field of endeavor Landow discloses that the information message (e.g. trigger) comprises information relinquishing control of the display of the overlay by a broadcaster of the video and the overlay and enabling a user interface to receive a user instruction to either display the overlay or hide the overlay (Paragraphs [0023] [0030] [0032] [0040] [0043]; a trigger contains information relating to supplemental information overlays, wherein the user has the option to display or keep the resulting supplemental information overlays hidden).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carroll by specifically providing the elements mentioned above, as taught by Landow, for the predictable result of including triggers that provide the user the choice of being presented with supplemental information related to the video program content being consumer.

Regarding claim 2, Carroll and Landow disclose the method of claim 1; moreover, Carroll discloses that wherein the information message is included in the multi-stream broadcast (Paragraphs [0048]-[0049] and [0052]; the multiplexed data stream includes compositing-instruction substreams).

Regarding claim 3, Carroll and Landow disclose the method of claim 2; moreover, Carroll discloses that the information message includes a label of the overlay (Paragraph [0031]-[0034]; A media stream may be any type of media stream including but not limited to audio/visual (A/V) streams, and text/graphic streams for On-Screen Displays (OSD)… the compositing-instruction substream includes a set of instructions on how to composite one or more of the media substreams. i.e. the compositing-instruction substream (information message) can instruct how to display the OSDs (overlays)).

Regarding claim 6, Carroll and Landow disclose the method of claim 1; moreover, Carroll discloses generating a further overlay for the video, wherein the further overlay is included in the multi-stream broadcast (Paragraph [0031] Fig. 3; the multiple streams/substreams include the OSD1 to OSDn which can read on the overlays. As cited: The multiplexed data streams may represent at least one media stream. A media stream may be any type of media stream including but not limited to audio/visual (A/V) streams, and text/graphic streams for On-Screen Displays (OSD). Here, OSD1 can reads on the first overlay, and the OSD2 can reads on the further overlay).

Regarding claim 7, Carroll and Landow disclose the method of claim 6; moreover, Carroll discloses that the further overlay is included in one of the first auxiliary stream of the one or more auxiliary streams and a second auxiliary stream of the one or more auxiliary streams (Paragraph [0031] Fig. 3; the multiple streams/substreams include the OSD1 to OSDn which can read on the overlays. As cited: The multiplexed data streams may represent at least one media stream. A media stream may be any type of media stream including but not limited to audio/visual (A/V) streams, and text/graphic streams for On-Screen Displays (OSD). Here, OSD1 can reads on the first overlay, and the OSD2 can reads on the further overlay).

Regarding claims 12, 13, 14, 17 and 18, Carroll and Landow disclose all the limitations of claims 12, 13, 14, 17 and 18; therefore, claims 12, 13, 14, 17 and 18 are rejected for the same reasons stated in claims 1, 2, 3, 6 and 7, respectively.

Regarding claim 22, Carroll and Landow disclose all the limitations of claim 22; therefore, claim 22 is rejected for the same reasons stated in claim 1.



Claims 4-5, 9, 11, 15-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll and Landow  further in view of Herigstad et al. (Pub No. 2015/0074735). Hereinafter, referenced as Herigstad.

Regarding claim 4, Carroll and Landow disclose the method of claims 3; however, it is noted that Carroll and Landow are silent to explicitly disclose that the information message includes a transparency parameter corresponding to the overlay.
Nevertheless, in a similar field of endeavor Herigstad discloses that the information message includes a transparency parameter corresponding to the overlay (Paragraphs [0055] [0073] [0075] figure 13;  instructions for processor 602 to calculate alpha-blending for transparency in the overlays).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carroll and Landow   by specifically providing the elements mentioned above, as taught by Herigstad, for the predictable result of incorporating different levels of transparency to overlays that may be better rendered based on the darkness or brightness of the video content over which the overlays are presented, allowing for a more visually pleasing experience for the user.

Regarding claim 5, Carroll, Landow and Herigstad disclose the method of claims 4; however, it is noted that Carroll and Landow are silent to explicitly disclose that the label of the overlay is included in the second auxiliary stream of the one or more auxiliary streams and the transparency parameter corresponding to the overlay is included in a third one auxiliary stream of the one or more auxiliary streams.
Nevertheless, in a similar field of endeavor Herigstad discloses that the label of the overlay is included in the second auxiliary stream of the one or more auxiliary streams and the transparency parameter corresponding to the overlay is included in a third one auxiliary stream of the one or more auxiliary streams (Paragraphs [0055] [0073] Fig. 13; the secondary content may be integrated into a single transparent layer as shown in FIG. 13.  Para [0075]-[0076]: the rendering module 610 of FIG. 6 may also generate partially transparent overlays using alpha blending).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carroll and Landow by specifically providing the elements mentioned above, as taught by Herigstad, for the predictable result of incorporating different levels of transparency to overlays that may be better rendered based on the darkness or brightness of the video content over which the overlays are presented, allowing for a more visually pleasing experience for the user.

Regarding claim 9, Carroll and Landow disclose the method of claims 1; however, it is noted that Carroll and Landow are silent to explicitly disclose that the overlay includes one of a score of a game, a game clock, a player name, a player role, a current game statistic, a historical game statistic, a position of an in-game object, a news ticker, a stock ticker, and an advertisement.
Nevertheless, in a similar field of endeavor Herigstad discloses that the overlay includes one of a score of a game, a game clock, a player name, a player role, a current game statistic, a historical game statistic, a position of an in-game object, a news ticker, a stock ticker, and an advertisement (Paragraphs [0029] [0031] figure 2; overlays may correspond to sporting events, player stats, ads, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carroll and Landow by specifically providing the elements mentioned above, as taught by Herigstad, for the predictable result of presenting multiple types of supplemental content as overlays that may be of interest to the user, increasing the probability that the user will want to interact with the offer overlays.

Regarding claim 11, Carroll and Landow disclose the method of claims 1; however, it is noted that Carroll and Landow are silent to explicitly disclose that the overlay comprises an image including a plurality of pixels.
Nevertheless, in a similar field of endeavor Herigstad discloses that the overlay comprises an image including a plurality of pixels (Paragraphs [0076]-[0079] figure 6; overlay pixels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carroll and Landow by specifically providing the elements mentioned above, as taught by Herigstad, for the predictable result of presenting multiple types of supplemental content as overlays that may be of interest to the user in a digital pixilated form that allows for the client device to easily superimpose layers of pixels from the overlay over the video content.

Regarding claims 15, 16, 20 and 21, Carroll, Landow and Herigstad disclose all the limitations of claims 15, 16, 20 and 21; therefore, claims 15, 16, 20 and 21 are rejected for the same reasons stated in claims 4, 5, 9 and 11, respectively.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll, Landow and Herigstad further in view Sender et al. (Pub No. 2003/0149618). Hereinafter, referenced as Sender.

Regarding claim 10, Carroll, Landow and Herigstad disclose the method of claims 9; moreover, Herigstad discloses that the overlay includes an advertisement (Paragraphs [0029] [0031] figure 2; overlays may correspond to sporting events, player stats, ads, etc.).
However, it is noted that Carroll, Landow and Herigstad are silent to explicitly disclose that a viewer of the multi-stream broadcast may subscribe to a premium service to selectively remove the overlay.
Nevertheless, in a similar field of endeavor Sender discloses that a viewer of the multi-stream broadcast may subscribe to a premium service to selectively remove the overlay (Paragraphs [0036] [0064] [0071] figure 4a; a user may pay a premium price to receive content with no advertisements 44, 46 or 48 overlaid over content region 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carroll, Landow and Herigstad by specifically providing the elements mentioned above, as taught by Sender, for the predictable result of allowing user to pay for premium services free of advertisements, effectively increasing revenue for the content distributors.



Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll and Landow  further in view of Tsukagoshi et al. (Pub No. 2016/0373789) in view of Official Notice. Hereinafter, referenced as Tsukagoshi.

Regarding claim 8, Carroll and Landow disclose the method of claims 1; moreover, Carroll discloses distributing the information message (as shown in claim 1).
However, it is noted that Carroll and Landow are silent to explicitly disclose that the information message is a supplemental enhancement information (SEI) message and wherein the multi-stream broadcast is encoded according to the second version of the High Efficiency Video Coding standard.
Nevertheless, in a similar field of endeavor Tsukagoshi discloses that the information message is a supplemental enhancement information (SEI) message and (Paragraphs [0103]; information may be inserted in a newly-defined SEI message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carroll and Landow by specifically providing the elements mentioned above, as taught by Tsukagoshi, for the predictable result of utilizing an existing messaging scheme capable of communicating to the receiver when to display particular images, reducing overhead and redesign of the distribution network.
However, it is noted that Carroll, Landow and Tsukagoshi are silent to explicitly disclose that the multi-stream broadcast is encoded according to the second version of the High Efficiency Video Coding standard.
Nevertheless, the examiner takes official notice that is was well-known in the art before the effective filing date of the invention in the instant application to apply an HEVC encoding standard to utilize a more efficient encoding standard that would decrease the complexity of the distribution scheme.

Regarding claim 19, Carroll, Landow and Tsukagoshi disclose all the limitations of claim 19; therefore, claim 19 is rejected for the same reasons stated in claim 8.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423